COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF K.V., AND
M.J.V., MINOR CHILDREN
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00216-CV

Appeal from the

383rd Judicial District Court

of El Paso County, Texas 

(TC#  2008AG302) 


MEMORANDUM  OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of jurisdiction.  Finding that a final judgment has not been entered
in the trial court, we dismiss the appeal for want of jurisdiction.
	Appellant filed a notice of appeal on June 11, 2008.  Upon further review, it appears
Appellant is attempting to appeal from an agreed order entered in by an associate judge in
El Paso County's Title IV-D Court.  On June 11, 2008, the clerk of this Court notified Appellant
of the Court's intent to dismiss the appeal for want of jurisdiction unless a party, within ten days
of the date of the notice, could show grounds for continuing the appeal.  We have not received a
response.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the Legislature deems appealable.  See Tex.Civ.Prac.&Rem.Code Ann. §§ 51.012,
51.014 (Vernon  2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.). 
Given the absence of a final judgment or other appealable order, we dismiss this appeal for lack
of jurisdiction.


September 25, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.